Citation Nr: 0620428	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to VA vocational rehabilitation and employment 
services under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefits sought.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in February 2006.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

The veteran is not shown to have an employment handicap, 
specifically impairment of his ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes and interests due to his service-connected 
disabilities.


CONCLUSION OF LAW

The requirements for vocational rehabilitation and employment 
services under the provisions of Chapter 31, Title 38, United 
States Code, have not been met.  
38 U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 
21.50, 21.51 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks VA vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, specifically for 
the purposes of obtaining training which he maintains is 
necessary in order to be current in his field as a computer 
programmer.  After careful consideration of the evidence, and 
for the reasons stated below, the Board concludes that the 
veteran's claim must be denied as he does not satisfy the 
necessary criteria for vocational rehabilitation benefits, 
specifically an employment handicap as defined by VA 
regulations.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA was not applicable in cases involving the waiver of 
recovery of overpayment because the statutory provisions at 
issue in such cases (located in Chapter 53) were not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Although to the Board's knowledge the 
Court has not yet specifically addressed the question of 
whether the VCAA is applicable in vocational rehabilitation 
cases, it appears that the same reasoning applied in Barger 
would apply to such cases [that is, because the statutory 
provision at issue in such cases is found in Chapter 31, not 
in Chapter 51, the VCAA is inapplicable].  

Nevertheless, to avoid any possibility of prejudice to the 
veteran, the Board has carefully considered whether VA has 
fulfilled any duties to the veteran under the VCAA.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
original decision on a claim for VA benefits.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Here, the 
veteran was sent preadjudication notice regarding his 
vocational rehabilitation claim by letters dated in October 
2003,which is clearly before the November 2003 determination 
that is the subject of this appeal.  In pertinet part, one of 
the letters included Counseling Record - Personal Information 
form intended to obtain the information necessary to 
establish eligibility for vocational rehabilitation benefits.  
Moreover, a narrative report of an October 2003 counseling 
session, indicates that the veteran was advised of the 
substance of such benefits.  The Board also notes that the 
veteran has pursued other claims with the VA, during the 
course of which he was provided with VCAA letters in August 
2002 and March 2004.  Although these letters did not 
specifically refer to the veteran's claim for vocational 
rehabilitation benefits, they did apprise him of the basic 
allocation under the VCAA of the responsibilities between 
himself and VA in obtaining evidence to support his claim(s).

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his vocational 
rehabilitation claim have indicated familiarity with the 
requirements for the benefits sought on appeal.  He has been, 
and still is represented by an accredited representative who 
has indicated familiarity with the law and the facts of this 
case.  Moreover, neither the veteran nor his representative 
have contended that any problems exist regarding the 
notification he received pursuant to the VCAA.

The Board is cognizant of the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of disability.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  However, 
as the present appeal does not involve a claim of service 
connection, the holding of Dingess/Hartman does not appear to 
be applicable in the instant case.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his vocational rehabilitation claim, the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) [VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it]; see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) [the Veterans Claims Court shall "take due 
account of the rule of prejudicial error"]; Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is of record; all 
relevant evidence has been obtained or requested.  Both the 
veteran's claim folder and his vocational rehabilitation 
folder have been obtained and have been reviewed by the 
Board.  

The record contains medical records detailing the severity of 
the veteran's service-connected disabilities, to include VA 
medical examinations conducted in July 2004, June 2005, and 
September 2005.  He also participated in a counseling session 
with a VA counseling psychologist in November 2003 regarding 
his claim for vocational rehabilitation benefits.  A 
Narrative Report of that session is of record.  Moreover, in 
his statements and testimony he has provided detailed 
information regarding his education and employment history.  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument, to include at his February 
2006 hearing.  He has been, and still is, represented by an 
accredited representative who has indicated familiarity with 
the law and the facts of this case.  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent Law and Regulations

Vocational rehabilitation - in general

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 2002).

To qualify for vocational rehabilitation benefits under 
Chapter 31, a veteran must have a service-connected 
disability compensable at 20 percent or more, and be in need 
of rehabilitation to overcome an employment handicap.  38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2005).

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 
21.51(b) (2005).  The term "impairment" is defined as a 
restriction on employability caused by the veteran's service 
and nonservice-connected disabilities, deficiencies in 
education and training, negative attitude towards the 
disabled, and other pertinent factors.  
38 C.F.R. § 21.51(c) (2005).

An "employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 
21.51(f)(2) (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

As was discussed in the law and regulations section above, in 
order to qualify for vocational rehabilitation benefits under 
Chapter 31, a veteran must (1) have a service-connected 
disability compensable at 20 percent or more, and (2) be in 
need of rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2005).

With respect to the first requirement,  the veteran has 
service-connected disabilities compensable at 20 percent or 
more.  Specifically, he is service-connected for a left hip 
disorder, currently evaluated as 30 percent disabling; 
history of herniated nucleus pulposus, cervical spine, 
currently evaluated as 10 percent disabling; spondylosis of 
the lumbar spine, evaluated as 10 percent disabling; and a 
right hip disorder, also evaluated as 10 percent disabling.  
His overall combined disability rating is 50 percent.  See 
38 C.F.R. § 4.25 (2005).  

Therefore, the critical question in this case is whether the 
veteran is in need of rehabilitation to overcome an 
employment handicap.  In this case, the veteran has 
substantial experience in the computer field, to include both 
teaching and programming/consulting.  The record reflects 
that from the time of his discharge from military service in 
August 1989 to April 2002, the veteran was employed full-time 
as computer programmer and/or computer science teacher.  
Since April 2002, his resume has identified his occupation as 
"Computer Systems Consultant/Contractor".  

The veteran asserted in his notice of disagreement that he 
can no longer tolerate the pain of teaching (presumably 
meaning that the physical pain he experiences due to his 
service-connected disabilities).  He reported that he could 
sit, but that he believed a quality teacher was dynamic, 
using teaching aids and interacting more effectively with the 
students on his feet rather than just sitting.  However, this 
begs the question of how sitting rather than moving about the 
classroom is an employment handicap and how rehabilitation 
could overcome such "handicap".   

As has been discussed above, an employment handicap is 
defined as an impairment in one's ability to prepare for, 
obtain, or retain employment consistent with her/his 
abilities, aptitudes, and interests.   See 38 U.S.C.A. § 3101 
(West 2002); 38 C.F.R. § 21.51(b) (2005).  The term 
"impairment" is defined as a restriction on employability 
caused by the veteran's service and nonservice-connected 
disabilities, deficiencies in education and training, 
negative attitude towards the disabled, and other pertinent 
factors.  38 C.F.R. § 21.51(c) (2005).

None of these factors apply to the scenario presented by the 
veteran.  That is, even assuming that his somewhat limited 
mobility in the classroom detracts from his being a 
"quality" teacher, there is no indication that he could not 
be hired or retained as a teacher, or to perform such duties 
effectively.  He himself indicates that he could still be a 
teacher, even though he could not perform to the level he 
would like.  Although the veteran's desire to excel is 
admirable, this is not the legal standard which must be 
applied by the Board.    

With respect to the veteran's high standards, the November 
2003 Narrative Report noted that he had done some teaching in 
the past, but that he did not like the quality of the 
students he was teaching, and that it would be better for him 
to teach at the "VB.net level", which would require 
additional training and certification.  The veteran's desire 
to teach at a higher level, although very praiseworthy, does 
not trigger additional VA vocational rehabilitation benefits.  
As indicated above, the record must indicate that additional 
training is needed due to impairment caused by the veteran's 
service-connected disabilities.  Mere desire to  perform at a 
higher level does not qualify the veteran for additional VA 
benefits.

In short, even though the veteran has reported difficulties 
securing a teaching position due to his service-connected 
disabilities, he has not submitted evidence demonstrating 
that his service-connected disabilities have hampered his job 
search.  
He has not, for example indicated that he would not be hired 
due to bias against the disabled.  Nor has he contended that 
he lacks the academic credentials to secure a teaching 
position.  Indeed, his credentials include two masters 
degrees.

In addition to teaching, the veteran is also a computer 
software programmer and consultant.  He has consistently 
contended that the reason he is unable to obtain a permanent 
position in his chosen filed of computer programming is due 
to his lack of training/certification in current software 
design and programming.  The veteran contends that he needs 
additional training/certification in order to be "current" 
in his field as a computer programmer in order to be 
employable.  He maintains that his previous training and 
experience are out of date with current software.  See, in 
general, his testimony during the February 2006 hearing.

By definition, an employment handicap does not exist merely 
because a veteran's employability is impaired.  To suffer 
from an employment handicap as defined by the regulations, a 
service-connected disability must materially contribute to 
the impairment of employability.  See 38 C.F.R. § 21.52 
(2005).  Nothing in the record reflects that the veteran's 
service-connected disabilities have contributed to his lack 
of current training/certification.  Put another way, there is 
nothing in the record which indicates that the veteran's 
obsolete resume was caused by his service-connected 
disabilities.  For example, there is no indication that the 
service-connected disabilities caused a lengthy period of 
hospitalization, or confinement to his home, which would have 
limited his access to educational opportunities.   

In fact, the record reflects he has already achieved 
significant educational and occupational experience in the 
computer field even with his disabilities.  This finding is 
supported by the November 2003 VA counseling psychologist, 
who concluded in the Narrative Report that despite the 
service-connected disabilities, the veteran was able to 
perform work in the computer technology field without 
affecting him physically.  [Although service connection had 
only been established for the left hip disorder at the time 
the Narrative Report was promulgated, the Report itself 
reflects the counseling psychologist took into consideration 
all of the veteran's reported disabilities, including those 
which were later service connected.]  

After careful review of the evidence, the Board finds that 
the veteran's service-connected disabilities have not 
contributed to his impairment of employment, and that his 
education and employment experience are sufficient to 
overcome his current impairment.  Regarding his education, 
the record reflects he already has a Bachelor of Science (BS) 
degree in math and physics, a Masters in Business 
Administration (MBA), and a Masters of Science (MS) in math, 
computer science, and systems design.  Although the veteran 
contends these degrees were obtained many years ago and do 
not reflect training in current software, this does not 
change the fact that he has a significant educational 
background in his chosen field.

The veteran reports that he has only been able to obtain 
temporary positions of employment.  However, as noted in the 
November 2003 Narrative Report, the record also reflects that 
he moved to Iowa from Hawaii in April 2002.  The Board finds 
that it is only natural that he would have difficulty in 
obtaining employment (to include establishing contacts with 
potential clients as an independent consultant) because he 
moved to a different part of the country.  It also appears 
that the veteran made no arrangements for employment when he 
moved.  The Narrative Report reflects that he did not believe 
he would have a problem getting a job, but that it took him 
until January 2003 to get his consulting business off the 
ground.

The veteran has reported that his service-connected 
disabilities, especially his left hip disorder, has caused 
problems with employment.  For example, in his November 2003 
notice of disagreement (NOD) he reported that he lost the 
best temporary job he had because he had to have the left hip 
replaced.  

The record confirms that the veteran underwent total left hip 
replacement in June 2003.  However, the veteran himself 
stated that the position was only temporary, and as such, it 
was going to end regardless of his medical condition.  
Further, any employment impairment caused by this surgery was 
adequately compensated by the temporary total rating he was 
assigned from the time of the June 2003 surgery until August 
1, 2004, at which time he was assigned the current 30 percent 
rating.

The total left hip replacement was obviously and unusual and 
temporary circumstance.  Crucially, there is no indication 
that the veteran's current disabilities 
Constitute an "employment handicap" as that term is defined 
in the regulation.  As discussed above, it appears that the 
veteran acknowledges that he could both teach and perform 
computer programming and consulting with his service-
connected disabilities, albeit not at the level he would 
like.

In short, it appears that any problems with employment, 
including lack of current training in the fast-changing 
computer field, are not due to the veteran's service-
connected physical disabilities.  The veteran himself does 
not appear to contend that the service-connected disabilities 
would interfere with a position in the computer field to the 
point where additional training/rehabilitation is required.

In view of the evidence of record, the Board concludes that 
the veteran's service-connected disabilities do not 
materially contribute to his employment impairment.  
Consequently, he does not suffer from an employment handicap 
as that term is defined in VA regulations, and is thus not 
entitled to additional vocational rehabilitation benefits.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to VA vocational rehabilitation and employment 
services under the provisions of Chapter 31, Title 38, United 
States Code, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


